Name: Commission Regulation (EC) No 2160/1999 of 12 October 1999 on the issuing of import licences for bananas under the tariff quotas and for traditional ACP bananas for the fourth quarter of 1999 (second period)
 Type: Regulation
 Subject Matter: tariff policy;  economic geography;  plant product
 Date Published: nan

 EN Official Journal of the European Communities 13. 10. 1999L 265/10 COMMISSION REGULATION (EC) No 2160/1999 of 12 October 1999 on the issuing of import licences for bananas under the tariff quotas and for traditional ACP bananas for the fourth quarter of 1999 (second period) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 404/93 of 13 February 1993 on the common organisation of the market in bananas (1), as last amended by Regulation (EC) No 1257/ 1999 (2), Having regard to Commission Regulation (EC) No 2362/98 of 28 October 1998 laying down detailed rules for the imple- mentation of Council Regulation (EEC) No 404/93 regarding imports of bananas into the Community (3), as amended by Regulation (EC) No 756/1999 (4), and in particular Article 18(2) thereof, Whereas: (1) Article 2 of and the Annex to Commission Regulation (EC) No 1998/1999 (5) fix the quantities available for the fourth quarter of 1999 under the second period for the submission of applications provided for in Article 18 of Regulation (EC) No 2362/98. (2) In accordance with Article 18(2) of Regulation (EC) No 2362/98 the quantities for which licences may be issued for the origins concerned should be determined forth- with on the basis of applications submitted during the second period. (3) This Regulation should apply immediately to permit licences to be issued as quickly as possible, HAS ADOPTED THIS REGULATION: Article 1 Import licences shall be issued under the arrangements for the importation of bananas, tariff quota arrangements and arrange- ments for traditional ACP bananas for the fourth quarter of 1999 (second period) in respect of new applications as provided for in Article 18 of Regulation (EC) No 2362/98 for the quantity indicated in the licence application. Article 2 This Regulation shall enter into force on the day of its publica- tion in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 12 October 1999. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 47, 25.2.1993, p. 1. (2) OJ L 160, 26.6.1999, p. 80. (3) OJ L 293, 31.10.1998, p. 32. (4) OJ L 98, 13.4.1999, p. 10. (5) OJ L 247, 18.9.1999, p. 10.